                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 UNITED STATES OF AMERICA                             §
                                                      §
 v.                                                   §
                                                      §     CASE NO. 9:20-CR-33
 ROBERT LANCE KUPERMAN (1)                            §   JUDGE MICHAEL TRUNCALE
 DAVID LEE MERRYMAN (2)                               §
 ANTHONY ROBERT MATRANGA (3)                          §

                           ORDER DENYING MOTIONS AS MOOT

       Pending before the Court are the Government’s Opposed Motion in Limine (Doc. #103)

and Defendant Anthony Matranga’s Opposed Motion to Adopt Co-Defendant Kuperman’s

Responses to Government’s Motion in Limine (Doc. #118).

       After these motions were filed, Defendants Merryman and Matranga were dismissed (Doc.

#114, Doc. #122) and Defendant Kuperman reached a plea agreement with the Government (Doc.

#125), eliminating the need for trial in this case.

       It is therefore ORDERED that the Government’s Opposed Motion in Limine (Doc. #103)

and Defendant Anthony Matranga’s Opposed Motion to Adopt Co-Defendant Kuperman’s

Responses to Government’s Motion in Limine (Doc. #118) are both DENIED AS MOOT.

                                     SIGNED this 29th day of March, 2021.




                                                                ____________________________
                                                                Michael J. Truncale
                                                                United States District Judge
